                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

GREATER ST. LOUIS CONSTRUCT. )
LABORERS WELFARE FUND, et al., )
                                 )
        Plaintiffs,              )
                                 )
     v.                          )                  Case No. 4:20 CV 1250 RWS
                                 )
B.F.W. CONTRACTING, LLC, et al., )
                                 )
        Defendants.              )

                        MEMORANDUM AND ORDER

      This matter is before the Court on plaintiffs’ renewed motion to compel the

production of documents. [26]. In this case, plaintiffs maintain that defendant

owes welfare benefit plan contributions because it did not timely withdraw from

participation in a governing CBA, and plaintiffs’ request for production seeks

payroll documents for the period in dispute so they may prove their damages. On

June 17, 2021, I ordered defendants to show cause why the motion to compel

should not be granted. [28]. In response, defendants continue to refuse to produce

the relevant, requested documents on the ground that “this Court lacks subject

matter jurisdiction” to do so because they were no longer party to the CBA during

that period. [30]. Defendants also filed as an attachment to their response a

document they claim is a motion for summary judgment, although the format is not

in conformity with the governing rules of procedure. As previously explained, that
defendants may ultimately have a defense to plaintiffs’ claim does not entitle them

to refuse production of the requested relevant documents, even if the Court

ultimately concludes that they do not owe the contributions at issue. The Court has

subject matter jurisdiction over this dispute, and the requested documents are

clearly relevant to the disputed issue and must be produced. Accordingly, the

motion to compel will be granted in its entirety. The attachment to defendants’

response to Show Cause, which purports to be a motion for summary judgment, is

denied without prejudice to being refiled in conformity with the governing rules of

procedure, which require, among other things, that the document have an

identifying caption, that the motion for summary judgment have a separately filed

supporting memorandum, and that the exhibits in support of the motion be filed in

the public record as exhibits and not e-mailed to my staff.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiffs’ motion to compel [26] is

granted in its entirety, and defendants shall produce the requested documents

without objection no later than 14 days from the date of this Memorandum

and Order.




                                          2
      IT IS FURTHER ORDERED that the motion for summary judgment [30-

2] is denied without prejudice to being properly refiled in conformity with the

governing rules of procedure.




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 23rd day of June, 2021.




                                         3
